Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 9 Months Ended September30, 12 MonthsEndedDecember 31, 2008 2007 2006 2005 2004 2003 Earnings, as defined: Income from Continuing Operations Before Income Taxes and Minority Interest $ 740 $ 1,118 $ 866 $ 649 $ 851 $ 967 Less undistributed income of equity method investments 3 5 7 7 5 7 Distributed income from equity method investments 3 7 3 5 5 7 740 1,120 862 647 851 967 Total fixed charges as below 293 388 326 307 289 244 Less: Capitalized interest 45 54 21 7 5 7 Preferred security distributions 8 Interest expense related to discontinued operations 27 29 28 22 20 Total fixed charges included in Income from Continuing Operations Before Income Taxes and Minority Interest 248 307 276 272 262 209 Total earnings $ 988 $ 1,427 $ 1,138 $ 919 $ 1,113 $ 1,176 Fixed charges, as defined: Interest on long-term debt $ 262 $ 353 $ 296 $ 259 $ 255 $ 149 Interest on short-term debt andother interest 18 24 16 26 23 25 Amortization of debt discount,expense and premium - net 1 (3 ) (1) 7 (6 ) 31 Estimated interest component ofoperating rentals 11 14 15 15 17 31 Preferred securities distributions ofsubsidiaries on a pre-tax basis 8 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (a) $ 293 $ 388 $ 326 $ 307 $ 289 $ 244 Ratio of earnings to fixed charges 3.4 3.7 3.5 3.0 3.9 4.8 (a) Interest on unrecognized tax benefits is not included in fixed charges.
